Exhibit 10.1

 



SECOND AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of April
1, 2014, is entered into by and among PACIFIC ETHANOL HOLDING CO. LLC, a
Delaware limited liability company (“Pacific Holding”), PACIFIC ETHANOL MADERA
LLC, a Delaware limited liability company (“Madera”), PACIFIC ETHANOL COLUMBIA,
LLC, a Delaware limited liability company (“Boardman”), PACIFIC ETHANOL STOCKTON
LLC, a Delaware limited liability company (“Stockton”), and PACIFIC ETHANOL
MAGIC VALLEY, LLC, a Delaware limited liability company (“Burley” and, together
with Pacific Holding, Madera, Boardman and Stockton, the “Borrowers”), Pacific
Holding, as Borrowers’ Agent, PE Op Co., a Delaware corporation (formerly, New
PE Holdco LLC, a Delaware limited liability company), as Pledgor (the
“Pledgor”), each of the Lenders whose signatures appear on the signature pages
to this Amendment (individually, each a “Consenting Lender” and collectively,
the “Consenting Lenders”), WELLS FARGO BANK, N.A., as administrative agent for
the Lenders (“Administrative Agent”), WELLS FARGO BANK, N.A., as collateral
agent for the Senior Secured Parties (“Collateral Agent”) and AMARILLO NATIONAL
BANK, as accounts bank (“Accounts Bank”). Capitalized terms used but not
otherwise defined herein shall have the meaning ascribed to such terms in the
Credit Agreement (as hereinafter defined).

 

RECITALS

 

WHEREAS, Borrowers, Borrowers’ Agent, the Pledgor, the Lenders party thereto,
Administrative Agent, Collateral Agent and Accounts Bank entered into that
certain Credit Agreement dated as of October 29, 2012 (as amended, the “Credit
Agreement”); and

 

WHEREAS, Borrowers and Borrowers’ Agent have requested, and the Required Lenders
have agreed to, certain amendments to the Credit Agreement upon the terms and
subject to the conditions set forth herein in order to, among other things, (a)
provide for the termination of the Cold Shutdown of the Madera Plant and (b)
provide certain other modifications related to the foregoing and to the
conversion of Pledgor from a Delaware limited liability company to a Delaware
corporation.

 

NOW, THEREFORE, the parties hereto agree that upon the occurrence of the
Amendment Effective Date (as hereinafter defined), the Credit Agreement is
hereby amended as follows:

 

SECTION 1.Amendments to Credit Agreement. Effective as of the Amendment
Effective Date, the Credit Agreement and the definitions attached to the Credit
Agreement are hereby amended to:

 

1.1.Add new Sections 2.05(d) and 2.05(e) to the Credit Agreement to provide as
follows:

 

(d)     The Borrowers may, upon notice to the Administrative Agent received not
later than 11:00 a.m. New York City time at least one Business Day prior,
terminate in whole or permanently reduce in part the unused portions of the
Aggregate Commitment; provided, however, that each partial reduction of the
Aggregate Commitment (a) shall be in a minimum amount of $1 million and integral
multiples of $1 million in excess thereof and (b) shall be made ratably among
the Lenders in accordance with their Commitments.

 



1

 

 

(e)     Except as provided in Section 11.01(b), the Commitments shall not be
subject to increase.

 

1.2.Delete Section 3.14 (Commitment Increase) in its entirety and insert the
following in its place:

 

Section 3.14 [Intentionally Omitted].

 

1.3.Amend Section 5.03(b) of the Credit Agreement in its entirety as follows:

 

(b)     All Necessary Project Approvals are in full force and effect, are
properly in the name of the appropriate Person, and are final and
Non-Appealable. There is no action, suit, investigation or proceeding pending or
to the knowledge of each Borrower, threatened that could reasonably be expected
to result in the modification, rescission, termination or suspension of any
Necessary Project Approval that could reasonably be expected to have a Material
Adverse Effect.

 

1.4.Amend Section 5.13(b) of the Credit Agreement in its entirety as follows:

 

(b)     Except as contemplated by Section 7.02(f) (Negative Covenants – Asset
Dispositions), the Borrowers have a good and valid ownership interest, leasehold
interest, license interest or other right of use in all other property and
assets (tangible and intangible) included in the Collateral (other than the
collateral pledged pursuant to the Pacific Holding Pledge Agreement). Such
ownership interests, leasehold interest, license interest or other rights of use
are and will be sufficient to permit operation of the Plants substantially in
accordance with the Project Documents applicable to each such Plant. None of
said properties or assets are subject to any Liens or, to the knowledge of each
Borrower, any other claims of any Person, including any easements, rights of way
or similar agreements affecting the use or occupancy of the Project, any Plant
or any Site, other than Permitted Liens and, with respect to claims, to the
extent permitted by Section 5.09 (Litigation).

 

1.5.Amend Section 6.02(b) of the Credit Agreement in its entirety as follows:

 

(b)     Government Approvals. Each Borrower that owns a Plant shall have all
Necessary Project Approvals required as of the date of such requested Funding to
operate such Plant, and the Administrative Agent shall have received a duly
executed certificate of an Authorized Officer of the relevant Borrowers
certifying that each such Necessary Project Approval is in full force and effect
and is final and Non-Appealable.

 



2

 

 

1.6.Amend Section 7.01(c) of the Credit Agreement in its entirety as follows:

 

(c)     Operations and Maintenance; Operating Status. Each Borrower owning a
Plant shall own, operate and maintain (or cause to be operated and maintained)
such Plant in all material respects in accordance with (A) the terms and
provisions of the Transaction Documents, (B) all applicable Governmental
Approvals and Laws and (C) Prudent Ethanol Operating Practice. Pacific Holding
shall conduct its business in all material respects in accordance with all
applicable Governmental Approvals and Laws.

 

1.7.Amend Section 7.02(a)(iv) of the Credit Agreement in its entirety as
follows:

 

(iv)     Capitalized Lease Liabilities with payments in any Fiscal Year, taken
in the aggregate for the Project, in an amount not to exceed the aggregate of
(A) two million Dollars ($2,000,000) plus (B) additional payments with respect
to Capital Lease Liabilities due with respect to production facilities for corn
oil;

 

1.8.Amend Section 7.02(a)(vi) of the Credit Agreement in its entirety as
follows:

 

(vi)     Indebtedness (which may include Capitalized Lease Liabilities without
reduction of the basket in the foregoing clause (a)(iv)) incurred at the time of
such purchase or lease to finance the purchase or lease of enhancements to the
Borrowers’ production facilities consisting of bolt-on product yield enhancement
equipment or processing and separation equipment for corn oil and corn syrup in
an aggregate principal amount not to exceed twenty-four million Dollars
($24,000,000);

 

1.9.Add a new Section 7.02(a)(viii) to the Credit Agreement to provide as
follows:

 

(viii)     Indebtedness constituting Permitted PEI Subordinated Debt.

 

1.10.Amend Section 7.02(b)(xi) of the Credit Agreement in its entirety as
follows:

 

(xi)     purchase money security interests and Liens in respect of Capitalized
Lease Liabilities, in each case in equipment acquired by any Borrower using
Indebtedness permitted by Section 7.02(a)(vi) (Negative Covenants-Restrictions
on Indebtedness); provided, that such security interests and leases do not apply
to any other property or assets of any Loan Party or any Subsidiary besides
those acquired or leased pursuant to such transaction (it being agreed that
transactions with the same vendor may be cross-collateralized); and

 



3

 

 

1.11.Amend Section 7.02(d) of the Credit Agreement in its entirety as follows:

 

(d)     Change in Business. No Borrower shall (i) enter into or engage in any
business other than the ownership, operation, maintenance, use and financing of
the Plants or the Project as contemplated by the Transaction Documents or (ii)
change in any material respect the scope of any Plant or the Project from that
which exists as of the Closing Date.

 

1.12.Amend the definition of “Aggregate Commitment” in its entirety as follows:

 

“Aggregate Commitment” means $15,000,000, as the same may be reduced in
accordance with Section 2.05 (Termination or Reduction of Commitments).

 

1.13.Amend the definition of “Burley Heiskell GSA” in its entirety as follows:

 

“Burley Heiskell GSA” means the Grain Storage Agreement dated as of December 11,
2009 between Heiskell and Burley, as amended by that certain Amendment No. 1 to
Grain Storage Agreement dated December 10, 2010, that certain Amendment No. 2 to
Grain Storage Agreement dated November 17, 2011, and that certain Extension
Agreement dated December 8, 2013.

 

1.14.Amend the definition of “LIBOR” in its entirety as follows:

 

“LIBOR” means, for any Interest Period:

 

(a)     the rate per annum equal to the rate determined by the Administrative
Agent to be the London Interbank Offered Rate as published by Bloomberg or
Reuters (or any successor to either of them) for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period; or

 

(b)     if the rate referenced in the preceding clause (a) is not available, the
rate per annum equal to the rate determined by the Administrative Agent to be
the London Interbank Offered Rate on such other page or other service that
displays the London Interbank Offered Rate for deposits in Dollars (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period, determined as of approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period; or

 



4

 

 

(c)     if the rates referenced in the preceding clauses (a) and (b) are not
available, the last available rate for LIBOR pursuant to this definition.

 

Notwithstanding the foregoing, in no event shall LIBOR be less than a rate per
annum equal to four percent (4%).

 

1.15.Delete the definitions of “Associated Member”, “Heiskell GSA”, “Kirby
Equipment”, and “PE Newco LLC Agreement”.

 

1.16.Add a new definition of “Permitted PEI Subordinated Debt” as follows:

 

“Permitted PEI Subordinated Debt” means Indebtedness of Borrowers to Pacific
Ethanol, which has been subordinated to the Obligations in a manner approved by
Required Lenders.

 

1.17.Amend the definition of “Permitted Tax Distribution” in its entirety as
follows:

 

“Permitted Tax Distribution” means, with respect to any distributee that is
required to pay tax as a result of its direct or indirect ownership of the
Borrowers, an amount equal to (a) the Effective Tax Rate multiplied by (b) the
taxable income of Pacific Holding and the other Borrowers (after netting or
otherwise taking account of a distributee’s shares of the income, loss,
deduction and credit associated with the distributee’s interest in the
Borrowers) that the distributee is reasonably expected to have to report for
income tax purposes for the month distributed to the extent necessary to fund a
distributee’s timely payment to a Governmental Authority of tax liability
(including estimated payments thereof) and subject to correction as described
below. “Effective Tax Rate” means the highest combined federal and state tax
rate on corporations, applicable to any distributee, after giving effect to the
maximum amount of state income tax deductible for federal income tax purposes.
Permitted Tax Distributions as estimated for purposes of a Monthly Date shall be
subject to later correction to reflect amounts as actually reported on an income
tax return by a distributee for federal and state income tax purposes. Thus, on
any Monthly Date, the Permitted Tax Distribution means the amount calculated as
the product of (a) and (b), above, adjusted by the difference, if any, between
the Permitted Tax Distribution for the preceding Monthly Date as estimated for
such date and the Permitted Tax Distribution for that preceding Monthly Date as
finally determined.

 

1.18.Amend the definition of “Required Lenders” in its entirety as follows:

 

“Required Lenders” means Lenders (excluding all Non-Voting Lenders) holding in
excess of sixty-six and two-thirds percent (66 2/3%) of the outstanding
principal amount of the Loans and the undisbursed amount of the Aggregate
Commitment (excluding the principal amounts of any Loans made by, and any
Commitments of, any Non-Voting Lenders).

 



5

 

 

SECTION 2.Amendments to Schedules to Credit Agreement.

 

2.1.Schedule 1.01(a) to the Credit Agreement is hereby amended and restated in
its entirety as Schedule 1.01(a) attached hereto.

 

2.2.Schedule 5.11(ii) to the Credit Agreement is hereby amended to add the
Additional Project Documents listed on Schedule A attached hereto.

 

2.3.Exhibit 2.02 to the Credit Agreement is hereby amended and restated in its
entirety as Exhibit 2.02 attached hereto.

 

SECTION 3.Other Amendments.

 

3.1.Schedule 2.01 to that certain Assignment and Security Agreement between
Madera and Collateral Agent dated as of October 29, 2012 is hereby amended and
restated in its entirety in the form of Schedule 2.01 (Madera Assignment and
Security Agreement) attached hereto.

 

3.2.The Pledge and Security Agreement among New PE Holdco LLC, as Pledgor,
Pacific Ethanol Holding Co. LLC, as Company, and Collateral Agent, dated as of
October 29, 2012 is hereby amended to:

 

(a)Change each reference to New PE Holdco LLC, a limited liability company
organized and existing under the laws of the State of Delaware, to PE Op Co., a
Delaware corporation.

 

(b)Amend Section 4.01 in its entirety as follows:

 

4.01     Organization; Power; Compliance with Law and Contractual Obligations.
The Pledgor (a) is a corporation duly formed and in good standing under the Laws
of the State of Delaware, (b) is duly qualified to do business as is now being
conducted and as is proposed to be conducted and is in good standing as a
corporation in each jurisdiction where the nature of its business requires such
qualification (other than any such failure to be so qualified or in good
standing that could not reasonably be expected to have a Material Adverse
Effect) and (c) has all requisite corporate power and authority and holds all
Governmental Approvals required as of the date of this representation is made or
deemed repeated to enter into and perform its obligations under this Agreement.

 



6

 

 

(c)Amend Section 4.02 in its entirety as follows:

 

4.02     Due Authorization; Non-Contravention.

 

(a)     The execution, delivery and performance by the Pledgor of this Agreement
are within the Pledgor’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Pledgor’s Organic
Documents, or (ii) any applicable Law or any Contractual Obligation binding on
or affecting the Pledgor in any material respect.

 

(b)     The exercise by the Collateral Agent of any of its rights and remedies
with respect to the Collateral in accordance with the terms of this Agreement,
the other Financing Documents and the Intercreditor Agreement will not
contravene in any material respect any applicable Law or any Contractual
Obligation binding on or affecting the Pledgor or any of the properties of the
Pledgor and will not result in or require the creation of any Lien (other than
Permitted Liens) upon or with respect to any of the Collateral other than
pursuant to this Agreement.

 

(d)Amend Section 4.05 in its entirety as follows:

 

4.05     Name. The name of the Pledgor is PE Op Co., as indicated in the public
records of the State of Delaware, and it has not had any other names within the
past five (5) years, except for New PE Holdco LLC.

 

(e)Amend Section 4.06 in its entirety as follows:

 

4.06     Organizational Number. The Pledgor’s federal employee identification
number is 46-5198303 and Pledgor’s organizational number is DE
140377286-5504837.

 

(f)All references to New PE Holdco LLC, a Delaware limited liability company, in
any Financing Document are hereby amended to be PE Op Co., a Delaware
corporation.

 



7

 

 

SECTION 4.Consents. Effective on the Amendment Effective Date, Administrative
Agent and the Consenting Lenders hereby consent and agree to (i) the Additional
Project Documents listed on Schedule A attached hereto and agree that such
documents shall be Project Documents for all purposes under the Credit
Agreement; (ii) that certain budget entitled “PEHC Annual Budget dated March 28,
2014”, which shall be the document required pursuant to Section 7.01(k)(iv) of
the Credit Agreement for 2014 and that certain budget entitled “PEHC Q2014
Quarterly Budget March 21, 2014”, which shall be the budget for the Fiscal
Quarter commencing April 1, 2014 required pursuant to Section 7.01(k) of the
Credit Agreement; and (iii) the form of promissory note to evidence and
subordinate the Permitted PEI Subordinated Debt attached hereto as Schedule B.
Notwithstanding the foregoing, with respect to any agreement listed on Schedule
A with the notation “[PC]”, such agreement will become an Additional Project
Document and be considered approved pursuant to this Section 4 either (a) if a
draft of such agreement was provided to the Administrative Agent and Lenders
before the Amendment Effective Date, when a fully executed copy of such
agreement (without material additional changes) is provided to Administrative
Agent or (b) if a draft of such agreement was not provided to the Administrative
Agent and Lenders before the Amendment Effective Date or material changes are
made to the draft of such agreement, when the Required Lenders direct
Administrative Agent to accept such agreement as an Additional Project Document.

 

SECTION 5.Payment of Costs and Fees. Each Borrower (i) reaffirms its obligations
under Section 11.07 of the Credit Agreement and (ii) without limiting the
provisions set forth in Section 11.07 of the Credit Agreement, acknowledges,
consents and agrees that it shall promptly pay, upon receipt of invoices
therefor, to the Administrative Agent all reasonable out-of-pocket costs, fees,
expenses and charges of every kind in connection with the preparation,
negotiation, execution and delivery of this Amendment incurred by or on behalf
of such Persons; provided that each Consenting Lender shall bear its own costs
and expenses in connection with this Amendment (including fees and disbursements
of counsel to the Consenting Lenders).

 

SECTION 6.Acknowledgements.

 

6.1.Reaffirmation of Obligations. Each Loan Party hereby (i) reaffirms,
acknowledges, confirms and agrees to its respective guarantees, pledges and
grants of security interests and other commitments and Obligations under the
Financing Documents and (ii) confirms and agrees that the Financing Documents
and all guarantees, pledges and grants of security interests and other
commitments and Obligations thereunder shall continue to be in full force and
effect following the effectiveness of this Amendment. All Obligations under the
Credit Agreement and the other Financing Documents owing by the Loan Parties to
the Administrative Agent, the Collateral Agent, the Accounts Bank and each
Lender, as the case may be, are unconditionally owing by the Loan Parties to the
Administrative Agent, the Collateral Agent and each Lender, as the case may be,
without offset, defense or counterclaim of any kind, nature or description
whatsoever.

 



8

 

 

6.2.Acknowledgement of Security Interests. Each Loan Party hereby acknowledges,
confirms and agrees that the Collateral Agent, for itself and the benefit of
Senior Secured Parties, has and shall continue to have valid, enforceable and
perfected first-priority liens (subject only to Permitted Liens) upon and
security interests in the Collateral granted to the Collateral Agent, for itself
and the benefit of Senior Secured Parties, pursuant to the Financing Documents.

 

6.3.Binding Effect of Documents. Each Loan Party hereby acknowledges, confirms
and agrees that: (i) each of the Financing Documents to which it is a party has
been duly executed and delivered to the Administrative Agent, the Collateral
Agent, the Accounts Bank and the Lenders thereto by it, and each is in full
force and effect as of the Amendment Effective Date, (ii) the agreements and
obligations of such Loan Party contained in the Credit Agreement as amended by
this Amendment (the “Amended Credit Agreement”), in each of the other Financing
Documents and in this Amendment constitute the legal, valid and binding
obligations of such Loan Party, enforceable against such Loan Party in
accordance with their respective terms, and such Loan Party has no valid defense
to the enforcement of the obligations under the Amended Credit Agreement or the
other Financing Documents, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or other similar laws
limiting creditors’ rights generally and except as enforceability may be limited
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) the Administrative
Agent, the Collateral Agent, the Accounts Bank and each Lender are and shall be
entitled to the rights, remedies and benefits provided for in the Financing
Documents and under applicable law or at equity.

 

SECTION 7.Representations and Warranties of Loan Parties. Each of the Loan
Parties hereby represents and warrants in favor of the Administrative Agent, the
Collateral Agent, the Accounts Bank and each Lender as follows:

 

7.1.The execution, delivery and performance by such Loan Party of this Amendment
and the performance of the Amended Credit Agreement are within such Loan Party’s
powers and have been duly authorized by all necessary action on the part of such
Loan Party.

 

7.2.This Amendment has been duly executed and delivered by such Loan Party and
each of this Amendment, the Amended Credit Agreement and the other Financing
Documents constitutes a legal, valid and binding obligation of such Loan Party
enforceable in accordance with its terms except as enforceability may be limited
by bankruptcy, insolvency, moratorium, reorganization or other similar laws
limiting creditors’ rights generally and except as enforceability may be limited
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 



9

 

 

7.3.The execution, delivery or performance of this Amendment by such Loan Party
(i) does not require any consent or approval of, registration of filing with, or
any other action by, any Person (including, without limitation, any Governmental
Authority) except (A) such as have been obtained or made and are in full force
and effect and (B) filings necessary to perfect Liens created by the Financing
Documents, (ii) will not violate the organizational or governing documents of
any Loan Party and (iii) will not violate any applicable Law or any Contractual
Obligation applicable to or binding upon such Loan Party or any of their
respective properties or assets.

 

7.4.No event has occurred or is continuing, that would constitute a Default or
an Event of Default under the Credit Agreement, the Amended Credit Agreement, or
any other Financing Document.

 

7.5.As of the Amendment Effective Date, no litigation by, investigation known to
such Loan Party by, or proceeding of, any Governmental Authority is pending or,
to the knowledge of such Loan Party, has been threatened against such Loan Party
which (i) challenges such Loan Party’s right, power, or competence to enter into
this Amendment, or perform any of its obligations under this Amendment, the
Amended Credit Agreement, or any other the Financing Documents or the validity
or enforceability of this Amendment, the Amended Credit Agreement, or any other
Financing Document or any action taken under this Amendment, the Amended Credit
Agreement or any other Financing Document or (ii) is reasonably likely, if
adversely decided, to have a Material Adverse Effect.

 

7.6.After giving effect to this Amendment, the representations and warranties of
such Loan Party contained in the Amended Credit Agreement and the other
Financing Documents are true and correct in all material respects (provided,
that if any representation or warranty is by its terms qualified by concepts of
materiality, such representation shall be true and correct in all respects) on
and as of the Amendment Effective Date with the same effect as if such
representations and warranties had been made on and as of such date, except that
any such representation or warranty which is expressly made only as of a
specified date need be true only as of such date.

 

SECTION 8.Conditions to Effectiveness of this Amendment. This Amendment shall
become effective as of the first date on or prior to ____________, 2014 on which
each of the following conditions has been satisfied (or waived in writing by the
Required Lenders) (the “Amendment Effective Date”):

 

8.1.Amendment. The Administrative Agent shall have received duly executed
counterparts of this Amendment from each Loan Party, the Lenders and the
Accounts Bank.

 



10

 

 

8.2.Costs and Expenses. Except as provided in Section 5, the Borrowers shall
have paid all fees, costs and expenses incurred in connection with this
Amendment and any other Financing Documents that have been invoiced and are
required to be paid hereunder or under the Credit Agreement (including, without
limitation, reasonable legal fees and expenses of the Administrative Agent).

 

8.3.Representations and Warranties. The representations and warranties made or
deemed made by the Loan Parties under this Amendment shall be true and correct
(subject to the materiality qualifiers set forth in such representations and
warranties) as of the Amendment Effective Date.

 

8.4.Customary Closing Documents. The Consenting Lenders shall have received such
officer’s certificates, secretary’s certificates, resolutions, lien searches and
other customary deliverables as they shall request.

 

Upon satisfaction of the foregoing closing conditions, one or more of the
Consenting Lenders shall promptly provide written confirmation to Borrowers’
Agent and the Administrative Agent of such satisfaction and identify the
Amendment Effective Date.

 

SECTION 9.Effect on the Financing Documents.

 

9.1.Except as set forth in this Amendment, the Credit Agreement and each of the
other Financing Documents shall be and remain unchanged and in full force and
effect in accordance with their respective terms, are hereby ratified and
confirmed in all respects and the Administrative Agent, the Collateral Agent,
the Accounts Bank and each Lender expressly reserves the right to require strict
compliance with the terms of the Credit Agreement (and, following the Amendment
Effective Date, the Amended Credit Agreement) and the other Financing Documents.
The execution, delivery, and performance of this Amendment shall not operate as
a modification or waiver of any right, power, or remedy of any Agent or any
Lender under the Credit Agreement (and, following the Amendment Effective Date,
the Amended Credit Agreement) or any other Financing Document and no such action
shall be construed as (i) a waiver or forbearance of any of the Administrative
Agent’s, the Collateral Agent’s, the Accounts Bank’s or the Lenders’ rights,
remedies, and powers against the Borrowers, any other Loan Party or the
Collateral (including, without limitation, the right to terminate without notice
the making of Revolving Loans) or (ii) a waiver of any Default or Event of
Default. Notwithstanding any provision of this Amendment, nothing herein shall
adversely affect the rights, remedies, duties, liabilities, obligations and/or
responsibilities of any Lender that has not consented to the terms hereof to the
extent such consent may be required pursuant to the Credit Agreement, including
Section 11.01 thereof.

 



11

 

 

9.2.Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “herein,” “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Financing Documents to “the Credit Agreement,” “thereunder,” “therein,”
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified by this Amendment.

 

9.3.To the extent that any terms and conditions in any of the Financing
Documents shall contradict or be in conflict with any terms or conditions of the
Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified hereby (except to the
extent that such contradiction or conflict is expressly permitted by this
Amendment).

 

SECTION 10.Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
regard to conflicts of law principles that would require the application of laws
of another jurisdiction.

 

SECTION 11.Financing Document. This Amendment shall be deemed to be a Financing
Document for all purposes.

 

SECTION 12.Release by Loan Parties. As of the Amendment Effective Date, each
Loan Party hereby waives, releases, remises and forever discharges the
Administrative Agent, the Collateral Agent, the Accounts Bank, each Lender, each
of the other Senior Secured Parties, each of their respective Affiliates and
each of the officers, directors, employees, and professionals of each Lender,
the Administrative Agent, the Collateral Agent, the Accounts Bank and each of
the other Senior Secured Parties and their respective Affiliates (collectively,
the “Releasees”), from any and all claims, demands, obligations, liabilities,
causes of action, damages, losses, costs and expenses of any kind or character,
known or unknown, past or present, liquidated or unliquidated, suspected or
unsuspected, which such Loan Party ever had from the beginning of the world or
now has or that any of the Loan Parties’ respective successors and assigns
hereafter can or may have against any such Releasee which relates, directly or
indirectly to the Credit Agreement, any other Financing Document, or to any acts
or omissions of any such Releasee relating to the Credit Agreement or any other
Financing Document in each case, pertaining to facts, events or circumstances
existing on or prior to the date hereof, including, without limitation, the
execution and delivery by any and all Releasees of this Amendment, except for
the duties and obligations expressly set forth in this Amendment, the Credit
Agreement and the other Financing Documents (as modified by the provisions
hereof). As to each and every claim released hereunder, each Loan Party hereby
represents that it has received the advice of legal counsel with regard to the
releases contained herein, and waives the benefits of each provision of
applicable federal or state law (including, without limitation, the laws of the
state of New York), if any, pertaining to general releases after having been
advised by its legal counsel with respect thereto. Each Loan Party understands
that the facts which they believe to be true at the time of making the release
provided for herein may later turn out to be different than they now believe,
and that information which is not now known or suspected may later be
discovered. Each Loan Party accepts this possibility, and each Loan Party
assumes the risk of the facts being different and new information being
discovered; and each Loan Party further agrees that the release provided for
herein shall in all respects continue to be effective and not subject to
termination or rescission because of any difference in such facts or any new
information.

 



12

 

 

SECTION 13.Severability. Wherever possible, each provision of this Amendment
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

 

SECTION 14.Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile or other electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 

SECTION 15.Lender Direction. Each of the undersigned Lenders hereby directs each
of the Administrative Agent and the Collateral Agent to execute and deliver this
Amendment and the First Amendment to Intercreditor Agreement and Consent in the
form of Schedule C hereto, to give the consents hereunder and thereunder and to
perform their respective obligations hereunder and thereunder. Each of the
Lenders hereby directs the Collateral Agent to execute and deliver the
Acceptance of Notice (in the form attached to the Third Amendment to Credit
Agreement, dated as of the date hereof, to the Amended Credit Agreement)
pursuant to Section 7.01(b) of the Intercreditor Agreement. Each of the
undersigned Lenders also directs the Accounts Bank to execute and deliver this
Amendment. Each of the Lenders hereby directs the Collateral Agent to execute
and deliver the Consent and Agreement in the form of Schedule D hereto.

 

[Signature Pages Follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



13

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers as of the day and year first written above.

 

PACIFIC ETHANOL HOLDING CO. LLC,

as a Borrower and as Borrowers’ Agent

 

By:  /s/ Bryon T. McGregor

Name: Bryon T. McGregor

Title: Chief Operating Officer

 

PACIFIC ETHANOL MADERA LLC, as a Borrower

 

By:  /s/ Bryon T. McGregor

Name: Bryon T. McGregor

Title: Chief Operating Officer

 

PACIFIC ETHANOL COLUMBIA, LLC, as a Borrower

 

By:  /s/ Bryon T. McGregor

Name: Bryon T. McGregor

Title: Chief Operating Officer

 

PACIFIC ETHANOL STOCKTON LLC, as a Borrower

 

By:  /s/ Bryon T. McGregor

Name: Bryon T. McGregor

Title: Chief Operating Officer

 

PACIFIC ETHANOL MAGIC VALLEY, LLC, as a Borrower

 

By:  /s/ Bryon T. McGregor

Name: Bryon T. McGregor

Title: Chief Operating Officer

 

 

 

Signature Page to Second Amendment to Credit Agreement



14

 

 

PE OP CO., as Pledgor

 

By:  /s/ Bryon T. McGregor

Name: Bryon T. McGregor

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement



15

 

 

AMARILLO NATIONAL BANK, as Accounts Bank

 

By:  /s/ Darren Jenks

Name: Darren Jenks

Title: VP - Cash Management

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement

16

 

 

WELLS FARGO BANK, N.A., as Administrative Agent and Collateral Agent

 

By: /s/ Julius R. Zamora

Name: Julius R. Zamora

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement

17

 

 

CREDIT SUISSE LOAN FUNDING LLC, as a Lender

 

By: /s/ Barry Zamore

Name: Barry Zamore

Title: Authorized Signatory

 

By: /s/ Robert Healey

Name: Robert Healey

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement

18

 

 

CANDLEWOOD SPECIAL SITUATIONS MASTER FUND, LTD., as a Lender

 

By: /s/ David Koenig

Name: David Koenig

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement

19

 

 

CWD OC 522 MASTER FUND, LTD., as a Lender

 

By: /s/ David Koenig

Name: David Koenig

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement

20

 

 

ACCEPTANCE OF NOTICE

 

The undersigned, as Collateral Agent under the Amended Credit Agreement, hereby
acknowledges receipt of notice of the foregoing Amendment as required pursuant
to Section 7.01(a) of the Intercreditor Agreement.

 

WELLS FARGO BANK, N.A., as Collateral Agent

 

By:  /s/ Julius R. Zamora

Name: Julius R. Zamora

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement



21

 

 

SCHEDULE A

 

ADDITIONAL PROJECT DOCUMENTS

 

(i)Grain Supply Agreements between Madera and Pacific Ag. Products.

 

(ii)Ethanol Offtake Agreements between Madera and Kinergy.

 

(iii)DG Offtake Agreements between Madera and Pacific Ag. Products.

 

(iv)Grain Supply Agreement between Madera and CHS, Inc.

 

(v)Amendments and Restatements of the Grain Supply Agreements of Boardman,
Burley and Stockton.

 

(vi)Amendments and Restatements of the Ethanol Offtake Agreements of Boardman,
Burley and Stockton.

 

(vii)Amendments and Restatements of the DG Offtake Agreements of Boardman,
Burley and Stockton.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



22

 

 

SCHEDULE B

 

FORM OF PEI SUBORDINATED NOTE

 

[See Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



23

 

 

SUBORDINATED INTERCOMPANY NOTE

 

  [Amount: [AMOUNT]]   Sacramento, California   [DATE OF ISSUANCE]

FOR VALUE RECEIVED, and subject to the terms and conditions set forth in this
Subordinated Intercompany Note (“Note”), PACIFIC ETHANOL HOLDING CO. LLC, a
Delaware limited liability company (“Pacific Holding”), PACIFIC ETHANOL MADERA
LLC, a Delaware limited liability company (“Madera”), PACIFIC ETHANOL COLUMBIA,
LLC, a Delaware limited liability company (“Boardman”), PACIFIC ETHANOL STOCKTON
LLC, a Delaware limited liability company (“Stockton”), and PACIFIC ETHANOL
MAGIC VALLEY, LLC, a Delaware limited liability company (“Burley” and, together
with Pacific Holding, Madera, Boardman and Stockton, collectively, the “Payor”),
hereby unconditionally and jointly and severally promises to pay to the order of
PACIFIC ETHANOL, INC. or its assigns (the “Payee”), in lawful money of the
United States of America in immediately available funds, at such location as the
Payee shall designate in writing, [[AMOUNT] ([AMOUNT IN FIGURES]), on the date
[TERM] after the date hereof, or if such a date is not a business day, then the
next succeeding business day (the “Maturity Date”), and to pay interest on the
unpaid principal amount hereof at the rates and on the dates specified below.

 

The Payor further agrees to pay interest to the Payee on the unpaid principal
amount hereof from the date hereof at a rate per annum equal to [INTEREST RATE]%
until the Maturity Date, and thereafter, until payment in full of the principal
amount hereof (whether before or after judgment) at a rate per annum equal to
[DEFAULT INTEREST RATE]%. Interest shall be payable on the Maturity Date, on the
date of any prepayment and, after the Maturity Date, on demand.

 

The Payor may prepay the principal amount of this Note in whole or in part at
any time or from time to time without premium or penalty; provided that each
prepayment shall be accompanied by payment of accrued interest to the date of
prepayment.

 

Upon the commencement by or against the Payor of any bankruptcy, reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar proceeding of any jurisdiction relating to the Payor or
its debts, the unpaid principal amount hereof shall become immediately due and
payable without presentment, demand, protest or notice of any kind in connection
with this Note.

 

This Note evidences certain permitted intercompany indebtedness referred to in
(a) that certain Credit Agreement dated October 29, 2012 (the “Senior Secured
Credit Agreement”), among Pacific Holding, Madera, Boardman, Stockton, Burley,
collectively, the “Credit Agreement Borrowers”), Pacific Holding, as Senior
Secured Credit Agreement Borrower’s Agent, each of the Lenders from time to time
party thereto, Wells Fargo Bank, N.A., as Administrative Agent (the “Senior
Administrative Agent”) for the Lenders, Wells Fargo Bank, N.A., as Collateral
Agent for the Senior Secured Parties (as defined in the Senior Secured Credit
Agreement), Credit Suisse Loan Funding LLC, as Syndication Agent, and Amarillo
National Bank, as Accounts Bank; and (b) that certain Second Amended and
Restated Credit Agreement dated as of October 29, 2012 (the “Junior Secured
Credit Agreement”) among the Credit Agreement Borrowers, Pacific Holding, as
Junior Secured Credit Agreement Borrower’s Agent, each of the Lenders from time
to time party thereto, Wells Fargo Bank, N.A., as Administrative Agent (the
“Junior Administrative Agent”) for the Lenders, Wells Fargo Bank, N.A., as
Collateral Agent for the Senior Secured Parties, Credit Suisse Loan Funding LLC,
as Syndication Agent, and Amarillo National Bank, as Accounts Bank (the Senior
Secured Credit Agreement and the Junior Secured Credit Agreement, as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, collectively, the “Credit Agreement”). The obligations of the Payor
pursuant to the Credit Agreement and the obligations in connection with any
renewal, refunding, restructuring or refinancing of the Credit Agreement,
including interest thereon accruing after the commencement of any proceedings
referred to in clause (a) below, whether or not such interest is an allowed
claim in such proceeding, being hereinafter collectively referred to as “Senior
Debt”.

 



24

 

 

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note is and shall be subordinate and junior in right of
payment, to the extent and in the manner hereinafter set forth, to all
obligations of the Payor to pay principal, interest or any other amounts owing
under or in connection with the Senior Debt until the occurrence of both (i) the
payment in full in cash of the Senior Debt and (ii) the expiration or
termination of any commitments to make loans or extend credit pursuant to the
documents and instruments governing the Senior Debt (the occurrence of both (i)
and (ii) being hereinafter referred to as the “Payment Date”):

 

(a)     in the event of (i) any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to the Payor or to its property, or (ii) any
proceedings for voluntary liquidation, dissolution or other winding up of the
Payor, whether or not involving insolvency or bankruptcy, or (iii) any
assignment by the Payor for the benefit of its creditors or other marshalling of
assets and liabilities of the Payor, then, (x) the holders of Senior Debt shall
be paid in full in cash in respect of all amounts constituting Senior Debt
before the Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y) until the
holders of Senior Debt are paid in full in cash in respect of all amounts
constituting Senior Debt, any payment or distribution to which the Payee would
otherwise be entitled shall be made to the holders of Senior Debt;

 

(b)     unless and until the Payment Date has occurred, then no payment or
distribution of any kind or character shall be made by or on behalf of the Payor
or any other person on its behalf with respect to this Note; and

 

(c)     if any payment or distribution of any character, whether in cash,
securities or other property, in respect of this Note shall (despite these
subordination provisions) be received by the Payee in violation of clause (a) or
(b) before the Payment Date has occurred, such payment or distribution shall be
held in trust for the benefit of, and shall be paid over or delivered to, the
Senior Administrative Agent (or if the Senior Administrative Agent has notified
the Payee in writing by registered mail to the address of Payee set forth below,
that the Senior Debt under the Senior Credit Agreement has been paid in full, to
Junior Administrative Agent), to the extent necessary to pay all Senior Debt in
full in cash.

 



25

 

 

To the fullest extent permitted by law, no present or future holder of Senior
Debt (or any of their representatives) shall be prejudiced in its right to
enforce the subordination of this Note by any act or failure to act on the part
of the Payor or the Payee or by any act or failure to act on the part of such
holder or any agent for such holder. The Payee and the Payor hereby agree that
the subordination of this Note is for the benefit of and enforceable by the
holders of Senior Debt.

 

From and after the Payment Date and until the Note is paid in full, the Payee
shall be subrogated to the rights of holders of Senior Debt to receive payments
or distributions applicable to Senior Debt. A payment or distribution made by
virtue of these subordination provisions to holders of Senior Debt that
otherwise would have been made to the Payee is not, as between the Payor and the
Payee, a payment by the Payor on the Senior Debt.

 

Nothing contained in the subordination provisions set forth above is intended to
or will impair the obligations of the Payor, which are absolute and
unconditional, to pay to the Payee the principal of and interest on this Note as
and when due and payable in accordance with its terms, or is intended to or will
affect the relative rights of the Payee and other creditors of the Payor other
than the holders of Senior Debt.

 

The Payee is hereby authorized to record all loans and advances made by it to
the Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

 

The Payor hereby waives diligence, presentment, demand, protest or notice of any
kind in connection with this Note. All payments under this Note shall be made
without offset, counterclaim or deduction of any kind.

 

This Note shall be binding upon the Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of the Payee
and its successors and assigns, including subsequent holders hereof. The Payor’s
obligations under this Note may not be assigned without the prior written
consent of the Payee.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

[SIGNATURE PAGE FOLLOWS]

 



26

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Note as of the date
first above written.

 

PAYOR:

 

PACIFIC ETHANOL HOLDING CO. LLC, as a Payor

 

By:__________________________________

Name:

Title:

 

PACIFIC ETHANOL MADERA LLC, as a Payor

 

By:__________________________________

Name:

Title:

 

PACIFIC ETHANOL COLUMBIA, LLC, as a Payor

 

By:__________________________________

Name:

Title:

 

PACIFIC ETHANOL STOCKTON LLC, as a Payor

 

By:__________________________________

Name:

Title:

 

PACIFIC ETHANOL MAGIC VALLEY, LLC, as a Payor

 

By:__________________________________

Name:

Title:

 

 



27

 

 

PAYEE:

 

PACIFIC ETHANOL, INC., a Delaware corporation,

as Payee

 

By:__________________________________

Name:________________________________

Title:_________________________________

 

Payee’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



28

 

 

SCHEDULE C

 

FIRST AMENDMENT TO INTERCREDITOR AGREEMENT AND CONSENT

 

[See Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



29

 

 

FIRST AMENDMENT TO INTERCREDITOR AGREEMENT AND CONSENT

 

THIS FIRST AMENDMENT TO INTERCREDITOR AGREEMENT AND CONSENT (the “Amendment”)
dated as of April 1, 2014, is entered into by and among WELLS FARGO BANK, N.A.,
as Collateral Agent for the First Lien Secured Parties (in such capacity, the
“First Lien Collateral Agent”) and as First Lien Administrative Agent (defined
below), and WELLS FARGO BANK, N.A., as Collateral Agent for the Second Lien
Secured Parties (in such capacity, the “Second Lien Collateral Agent”) and as
Second Lien Administrative Agent (defined below), as is acknowledged and agreed
to (as set forth on the signature page for such parties) by PACIFIC ETHANOL
HOLDING CO, LLC, a Delaware limited liability company (“Pacific Holding”),
PACIFIC ETHANOL MADERA LLC, a Delaware limited liability company (“Madera”),
PACIFIC ETHANOL COLUMBIA, LLC, a Delaware limited liability company
(“Boardman”), PACIFIC ETHANOL STOCKTON LLC, a Delaware limited liability company
(“Stockton”), PACIFIC ETHANOL MAGIC VALLEY, LLC, a Delaware limited liability
company (“Burley” and, together with Pacific Holding, Madera, Boardman, and
Stockton, the “Borrowers”), and Pacific Holding, as agent for the Borrowers
(“Borrowers’ Agent”).

 

PRELIMINARY STATEMENT

 

Reference is made to (a) the Credit Agreement dated as of October 29, 2012 (as
amended, restated, supplemented or otherwise modified from time to time,
including as described in this Amendment, the “First Lien Credit Agreement”)
among the Borrowers, Borrowers’ Agent, the lenders from time to time party
thereto (the “First Lien Lenders”), Wells Fargo Bank, N.A., as Administrative
Agent for the First Lien Lenders (in such capacity, the “First Lien
Administrative Agent”), Wells Fargo Bank, N.A., as Collateral Agent for the
Senior Secured Parties and Amarillo National Bank, as Accounts Bank (the
“Accounts Bank”); and (b) the Second Amended and Restated Credit Agreement,
dated as of October 29, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, including as described in this Amendment, the
“Second Lien Credit Agreement” and, together with the First Lien Credit
Agreement, the “Credit Agreements”) among the Borrowers, Borrowers’ Agent, the
lenders from time to time party thereto (the “Second Lien Lenders”), Wells Fargo
Bank, N.A., as Administrative Agent for the Second Lien Lenders (in such
capacity, the “Second Lien Administrative Agent”), Wells Fargo Bank, N.A., as
Collateral Agent for the Senior Secured Parties and the Accounts Bank.

 

RECITALS

 

A.     The First Lien Lenders have agreed to make loans to the Borrowers
pursuant to the First Lien Credit Agreement, upon, among other terms and
conditions, the conditions that (a) the First Lien Obligations shall be secured
by first priority Liens on, and security interests in, the Collateral, and (b)
subject to the terms and conditions of that certain Intercreditor Agreement
dated as of October 29, 2012 (the “Intercreditor Agreement”) among the First
Lien Collateral Agent, the First Lien Administrative Agent, the Second Lien
Collateral Agent, the Second Lien Administrative Agent, the Borrowers, and the
Borrowers’ Agent, the payment of the First Lien Obligations shall be senior in
right and payment to the payment of certain Second Lien Obligations.

 



30

 

 

B.     First Lien Collateral Agent, First Lien Administrative Agent, First Lien
Lenders, Borrowers and Pledgor have amended the First Lien Credit Agreement
pursuant to that certain Second Amendment to the First Lien Credit Agreement
dated as of April 1, 2014 (the “First Lien Amendment”).

 

C.     Second Lien Lenders have agreed to continue, and make certain additional
extensions of, credit to the Borrowers pursuant to the Second Lien Credit
Agreement, upon, among other terms and conditions, the conditions that (a) the
Second Lien Obligations shall be secured by second priority Liens on, and
security interests in, the Collateral, and (b) subject to the terms and
conditions of the Intercreditor Agreement, the payment of certain Second Lien
Obligations shall be subordinate and subject in right and time of payment to the
prior Discharge of First Lien Obligations.

 

D.     Second Lien Collateral Agent, Second Lien Administrative Agent, Second
Lien Lenders, Borrowers and Pledgor have amended the Second Lien Credit
Agreement pursuant to that certain Third Amendment to the Second Amended and
Restated Credit Agreement dated as of April 1, 2014 (the “Second Lien
Amendment”).

 

E.     The parties desire to enter into this Amendment to consent to the First
Lien Amendment and the Second Lien Amendment and to make certain amendments to
the Intercreditor Agreement.

 

F.     Capitalized terms used herein shall have the meanings given to such terms
in the Intercreditor Agreement; provided that capitalized terms used herein and
not defined in the Intercreditor Agreement shall have the meanings given to such
terms in the First Lien Credit Agreement.

 

NOW, THEREFORE, the parties hereto agree that upon the occurrence of the
Amendment Effective Date (as hereinafter defined), the parties agree as follows:

 

Section 1.                Consents and Amendments.

 

(a)                First Lien Collateral Agent and First Lien Administrative
Agent hereby: (i) consent to the Second Lien Amendment, notwithstanding any
provision of the Intercreditor Agreement to the contrary and (ii) waive notice
of such amendment required pursuant to Section 7.01(b) of the Intercreditor
Agreement.

 

(b)               Second Lien Collateral Agent and Second Lien Administrative
Agent hereby: (i) consent to the First Lien Amendment, notwithstanding any
provision of the Intercreditor Agreement to the contrary and (ii) waive notice
of such amendment required pursuant to Section 7.01(a) of the Intercreditor
Agreement.

 

(c)                Section 7.01(b) of the Intercreditor Agreement is hereby
amended to change the reference to $5,000,000 in clause (1)(z) thereof to
$7,000,000.

 



31

 

 

Section 2.                Reaffirmation of Obligations. First Lien Collateral
Agent, First Lien Administrative Agent, Second Lien Collateral Agent and Second
Lien Administrative Agent each hereby (a) reaffirm, acknowledge and confirm the
Intercreditor Agreement, as amended hereby, (b) reaffirm, acknowledge and
confirm each of their respective representations and warranties in the
Intercreditor Agreement, and (c) confirm and agree that the Intercreditor
Agreement as amended hereby shall continue to be in full force and effect.

 

Section 3.                Conditions to Effectiveness of this Amendment. This
Amendment shall become effective as of the first date on or prior to April ___,
2014 on which each of the following conditions has been satisfied (the
“Amendment Effective Date”):

 

(a)                The First Lien Collateral Agent, the First Lien
Administrative Agent, the Second Lien Collateral Agent, the Second Lien
Administrative Agent and the Borrowers shall have received duly executed
counterparts of this Amendment; and

 

(b)               The First Lien Amendment and the Second Lien Amendment shall
have become effective in accordance with their terms.

 

Section 4.                Effect on the Intercreditor Agreement.

 

(a)                Except as set forth in this Amendment, the Intercreditor
Agreement shall be and remains unchanged and in full force and effect in
accordance with its terms.

 

(b)               Upon and after the effectiveness of this Amendment, each
reference in the Intercreditor Agreement to “this Agreement,” “hereunder,”
“herein,” “hereof” or words of like import referring to the Intercreditor
Agreement, shall mean and be a reference to the Intercreditor Agreement as
modified by this Amendment.

 

Section 5.                Governing Law. This Amendment shall be governed by,
and construed and interpreted in accordance with, the laws of the State of New
York, without regard to conflicts of law principles that would require the
application of laws of another jurisdiction.

 

Section 6.                Severability. Wherever possible, each provision of
this Amendment shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Amendment shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.

 

Section 7.                Counterparts. This Amendment may be executed by one or
more of the parties hereto on any number of separate counterparts, each of which
shall be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile or other electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 



32

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FIRST LIEN COLLATERAL AGENT:

 

WELLS FARGO BANK, N.A.,

solely in its capacity as First Lien Collateral Agent

 

By:__________________________________

       Name: Michael Pinzon

       Title: Vice President

 

FIRST LIEN ADMINISTRATIVE AGENT:

 

WELLS FARGO BANK, N.A.,

solely in its capacity as First Lien Administrative Agent

 

By:__________________________________

       Name: Michael Pinzon

       Title: Vice President

 

SECOND LIEN COLLATERAL AGENT:

 

WELLS FARGO BANK, N.A.,

solely in its capacity as Second Lien Collateral Agent

 

By:__________________________________

       Name: Michael Pinzon

       Title: Vice President

 

SECOND LIEN ADMINISTRATIVE AGENT:

 

WELLS FARGO BANK, N.A.,

solely in its capacity as Second Lien Administrative Agent

 

By:__________________________________

       Name: Michael Pinzon

       Title: Vice President

 



33

 

 

ACKNOWLEDGED AND AGREED:

 

BORROWERS:

 

PACIFIC ETHANOL HOLDING CO. LLC, as Borrower

 

By:__________________________________

Name:________________________________

Title:_________________________________

 

 

 

PACIFIC ETHANOL MADERA LLC, as Borrower

 

By:__________________________________

Name:________________________________

Title:_________________________________

 

PACIFIC ETHANOL COLUMBIA, LLC, as Borrower

 

By:__________________________________

Name:________________________________

Title:_________________________________

 

PACIFIC ETHANOL STOCKTON LLC, as Borrower

 

By:__________________________________

Name:________________________________

Title:_________________________________

 

PACIFIC ETHANOL MAGIC VALLEY, LLC, as Borrower

 

By:__________________________________

Name:________________________________

Title:_________________________________

 

 

BORROWERS’ AGENT:

 

PACIFIC ETHANOL HOLDING CO. LLC, as Borrowers’ Agent

 

By:__________________________________

Name:________________________________

Title:_________________________________

 

 

 



34

 

 

SCHEDULE D

 



CONSENT AND AGREEMENT
(Senior Credit Agreement)

 

This CONSENT AND AGREEMENT (this "Consent"), dated as of April __, 2014, among
CHS INC., a Minnesota cooperative corporation ("CHS"), Pacific Ethanol Madera
LLC, a Delaware limited liability company (the "Borrower"), and Wells Fargo
Bank, N.A., as collateral agent (together with its successors in such capacity,
the "Collateral Agent") for the Senior Secured Parties identified in the Credit
Agreement (as defined below) (the “Secured Parties”).

 

RECITALS

 

WHEREAS, the Borrower owns and operates a denatured ethanol production facility
located at Madera, California, with a design basis capacity of approximately 40
million gallons-per-year of denatured ethanol (the "Plant");

 

WHEREAS, concurrently herewith, CHS and the Borrower are entering into that
certain Grain Storage Agreement, dated as of the date hereof (as amended,
restated, modified or otherwise supplemented from time to time in accordance
with the terms hereof, the “GSA”) and, on or after the date hereof, subject to
the satisfaction of the conditions set forth in the GSA, CHS and the Borrower
may enter into Grain Contracts (as such term is defined in the GSA) (as amended,
restated, modified or otherwise supplemented from time to time in accordance
with the terms hereof, the “Grain Contracts”; the GSA and the Grain Contracts
are hereinafter collectively referred to as the "Assigned Agreement"), pursuant
to which CHS will obtain the right to store grain (the “Stored Grain”) in the
grain handling and storage facility located at the Plant and owned by the
Borrower (the “Grain Facilities”) and, subject to the satisfaction of the
conditions set forth in the GSA, the Borrower will purchase grain from CHS;

 

WHEREAS, the Borrower, Collateral Agent, and other borrowers, agents and the
lenders party thereto (the "Lenders") thereto have entered into a Credit
Agreement, dated as of October 29, 2012 (as amended, the "Credit Agreement"),
pursuant to which, among other things, the Lenders have made certain loans and
other extensions of credit to the Borrower and certain of affiliates of the
Borrower for the purpose of financing, in part, the cost of, and providing
certain credit support for, among other purposes, the operation of the Plant and
certain related expenses (the "Loans");

 

WHEREAS, certain Lenders or their affiliates (the "Interest Rate Protection
Providers") may, from time to time, enter into interest rate hedging agreements
with the Borrower and/or the other borrowers as permitted under the Credit
Agreement (the "Interest Rate Protection Agreements"); and

 

WHEREAS, as security for the Loans, the Interest Rate Protection Agreements and
all other obligations under the Credit Agreement and related financing
documents, the Borrower has collaterally assigned all of its right, title and
interest in, to and under, and granted a security interest in, the Assigned
Agreement to the Collateral Agent pursuant to the Assignment and Security
Agreement between the Borrower and Collateral Agent (as amended, restated,
modified or otherwise supplemented from time to time, the "Security Agreement").

 



35

 

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the parties hereto hereby agree
as follows:

 

1. CONSENT TO ASSIGNMENT, ETC.

 

(a) Consent to Assignment. CHS (i) consents in all respects to the pledge and
assignment to Collateral Agent of all of the Borrower's right, title and
interest in, to and under the Assigned Agreement pursuant to the Security
Agreement and (ii) acknowledges the right, but not the obligation, of Collateral
Agent or Collateral Agent's designee, in the exercise of Collateral Agent's
rights and remedies under the Security Agreement, to make all demands, give all
notices, take all actions and exercise all rights of the Borrower in accordance
with the Assigned Agreement, and agrees that in such event, subject to the
provisions of Section 1(d), CHS shall continue to perform its obligations under
the Assigned Agreement.

 

(b) Substitute Owner. CHS agrees that, if Collateral Agent notifies CHS that an
event of default under the Credit Agreement has occurred and is continuing and
that Collateral Agent has exercised its rights (i) to have itself or its
designee substituted for the Borrower under the Assigned Agreement or (ii) to
sell, assign, transfer or otherwise dispose of the Assigned Agreement to a third
party, then Collateral Agent, Collateral Agent's designee or such third party
(each, a "Substitute Owner") shall be substituted for the Borrower under the
Assigned Agreement and, in such event, subject to the provisions of Section
1(d), CHS will continue to perform its obligations under the Assigned Agreement
in favor of the Substitute Owner.

 

(c) Right to Cure.

 

(i) i)Notwithstanding anything to the contrary contained in the Assigned
Agreement, CHS shall not claim prevention or interference with performance of
its obligations under the Assigned Agreement, nor shall CHS, subject to the
provisions of subparagraph (iii) below and Section 1(d), exercise any right it
may have under the Assigned Agreement, at law or in equity, to cancel, suspend
or terminate the Assigned Agreement or any of its obligations under the Assigned
Agreement, as the result of any default or other action or omission of the
Borrower in the performance of any of its obligations under the Assigned
Agreement, or upon the occurrence or non-occurrence of any event or condition
under the Assigned Agreement that would immediately, or with the passage of any
applicable grace period or the giving of notice, or both, enable CHS to
terminate or suspend its obligations or exercise any other right or remedy under
the Assigned Agreement or under applicable law (hereinafter an "Assigned
Agreement Default"), until it first gives prompt written notice of such Assigned
Agreement Default to Collateral Agent and affords Collateral Agent, Collateral
Agent's designee and the Secured Parties a period of at least sixty (60) days
(or, if such default is a payment default, fifteen (15) business days) to cure
such default, commencing from the later to occur of (x) Collateral Agent's
receipt of such notice and (y) the expiration of the later of any notice periods
or cure periods provided for in the Assigned Agreement.

 



36

 

 

(ii) Subject to the provisions of subparagraph (iii) below and Section 1(d)
hereof, no cancellation, suspension or termination of the Assigned Agreement by
CHS, or any other actions taken by CHS under the Assigned Agreement, shall be
binding upon Collateral Agent without the notice and extended cure period
specified in this Section 1(c). Any dispute that may arise under the Assigned
Agreement notwithstanding, CHS shall continue performance under the Assigned
Agreement and shall resolve any dispute without discontinuing such performance
until the lapse of the notice and extended cure period specified in this
Section 1(c).

 

(iii) The parties acknowledge and agree that, notwithstanding the foregoing
provisions of this Section 1(c), in the event the Borrower defaults in the
payment of any sum due to CHS under the Assigned Agreement and until such
default is cured, CHS shall not be required to deliver additional Grain to the
Grain Facilities. Furthermore, it shall be unlawful for the Borrower during any
such continuing default to continue to move any Stored Grain from the Grain
Facilities to the ethanol production process. CHS shall have the right to enter
the Plant site at any time to ascertain if the Borrower has ceased or is
continuing to consume Stored Grain. The parties acknowledge that the Borrower’s
continued consumption of Stored Grain while in default of its payment
obligations may cause irreparable harm to CHS. Accordingly, the Borrower and the
Secured Parties agree that CHS shall be entitled to obtain a restraining order
or injunction directing the Borrower to cease its consumption of Stored Grain
until the payment default is cured.

 

(d) No Termination, Assignment or Material Amendments. CHS will not, without
thirty (30) days prior written notice to Collateral Agent, enter into any
consensual cancellation or termination of the Assigned Agreement. CHS shall have
no obligation to notify the Collateral Agent of the expiration of the term of
the Assigned Agreement.

 

(e) No Liability. CHS acknowledges and agrees that none of Collateral Agent,
Collateral Agent's designee or the Secured Parties shall have any liability or
obligation under the Assigned Agreement as a result of this Consent, the
Security Agreement or otherwise, nor shall Collateral Agent, Collateral Agent's
designee or the Secured Parties be obligated or required to (i) perform any of
the Borrower's obligations under the Assigned Agreement, except, in the case of
Collateral Agent or Collateral Agent's designee, during any period in which
Collateral Agent or Collateral Agent's designee is a Substitute Owner pursuant
to Section 1(b), in which case (A) the obligations of such Substitute Owner
shall be no more than those of the Borrower under the Assigned Agreement, (B)
such Substitute Owner shall have no personal liability to CHS for the
performance of such obligations and (C) the sole recourse of CHS for the
performance of such obligations shall be limited to such Substitute Owner's
interest in the Project, or (ii) take any action to collect or enforce any claim
for payment assigned under the Security Agreement.

 



37

 

 

(f) Delivery of Notices. CHS shall deliver to Collateral Agent, concurrently
with the delivery thereof to the Borrower, a copy of each written notice,
request or demand (but not customary business correspondence) given by CHS
pursuant to the Assigned Agreement.

 

2. PAYMENTS UNDER THE ASSIGNED AGREEMENT

 

If the Collateral Agent has elected to exercise remedies under the Security
Agreement in connection with a default, CHS will pay all amounts payable by it
under the Assigned Agreement, if any, in lawful money of the United States of
America, in immediately available funds, directly into the account or to such
other person or account as may be specified from time to time by Collateral
Agent to CHS in writing.

 

3. REPRESENTATIONS AND WARRANTIES OF THE CONSENTING PARTY

 

CHS hereby represents and warrants to the Collateral Agent, the Lenders and the
Interest Rate Protection Providers as follows, which representations and
warranties shall survive the execution and delivery of this Consent and the
Assigned Agreement and the consummation of the transactions contemplated hereby
and thereby:

 

(a) Organization; Power and Authority. CHS is a cooperative corporation duly
organized, validly existing and in good standing under the laws of the State of
Minnesota, and has all requisite power and authority to enter into and to
perform its obligations under this Consent and the Assigned Agreement, and to
carry out the terms hereof and thereof and the transactions contemplated hereby
and thereby.

 

(b) Authorization. The execution, delivery and performance by CHS of this
Consent and the Assigned Agreement have been duly authorized by all necessary
corporate action on the part of CHS and do not require any approval or consent
of any holder (or any trustee for any holder) of any indebtedness or other
obligation of (i) CHS or (ii) any other person or entity, except approvals or
consents which have previously been obtained.

 

(c) Execution and Delivery; Binding Agreements. Each of this Consent and the
Assigned Agreement is in full force and effect, has been duly executed and
delivered on behalf of CHS and constitutes the legal, valid and binding
obligation of CHS, enforceable against CHS in accordance with its terms except
as the enforceability hereof or thereof may be limited by (i) bankruptcy,
insolvency, reorganization, or other similar laws affecting the enforcement of
creditors' rights generally and (ii) general equitable principles (whether
considered in a proceeding in equity or at law).

 

(d) Litigation. There is no litigation, action, suit, proceeding or
investigation pending or (to the best of CHS's knowledge after due inquiry)
threatened against CHS before or by any court, collateral agency, arbitrator or
governmental authority, body or agency that (i) if adversely determined,
individually or in the aggregate, could adversely affect the performance by CHS
of its obligations under this Consent or the Assigned Agreement or (ii)
questions the validity, binding effect or enforceability of this Consent or the
Assigned Agreement, any action taken or to be taken pursuant hereto or thereto
or any of the transactions contemplated hereby or thereby.

 



38

 

 

(e) Compliance with Other Instruments, etc. The execution, delivery and
performance by CHS of this Consent and the Assigned Agreement and the
consummation of the transactions contemplated hereby and thereby will not result
in any violation of, breach of or default under any term of (i) its
organizational documents or (ii) any contract or agreement to which it is a
party or by which it or its property is bound, or of any license, permit,
franchise, judgment, writ, injunction, decree, order, charter, law, ordinance,
rule or regulation applicable to it which could have a material adverse effect
upon its ability to perform under the Assigned Agreement or this Consent.

 

(f) Government Consent. No consent, order, authorization, waiver, approval or
any other action, or registration, declaration or filing with, any person, board
or body, public or private, is required to be obtained by CHS in connection with
the execution, delivery or performance of the Assigned Agreement or the
consummation of the transactions contemplated thereunder.

 

4. REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COLLATERAL AGENT

 

(a) Authority. The Collateral Agent hereby represents and warrants to CHS that
(i) it has the authority under the Credit Agreement to enter into this Consent
on behalf of itself, the Lenders and the other Secured Parties; (ii) the
execution, delivery and performance by the Collateral Agent of this Consent has
been duly authorized by all necessary actions, and (iii) this Consent is in full
force and effect, has been duly executed and delivered by the Collateral Agent
and constitutes the legal, valid and binding obligation of Collateral Agent,
enforceable against Collateral Agent in accordance with its terms except as the
enforceability hereof or thereof may be limited by (1) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors'
rights generally and (2) general equitable principles (whether considered in a
proceeding in equity or at law).

 

(b) No Security Interest. The Collateral Agent hereby acknowledges that the
grant of a lien and security interest by the Borrower to the Collateral Agent
and the other Secured Parties under the Security Agreement and the Boardman Deed
of Trust (as defined in the Credit Agreement), and any other security grants in
connection with the Credit Agreement and the Interest Rate Protection
Agreements, do not include any Stored Grain prior to its delivery or deemed
delivery to the Borrower pursuant to Paragraph 2(e) of the Assigned Agreement.

 

(c) Right to Remove Grain. The Collateral Agent hereby acknowledges and consents
to the rights of CHS under Paragraphs 7(a) through (e) of the Assigned Agreement
and agrees that, in the event that the Collateral Agent exercises any of its
rights under Section 1 of this Consent, then CHS shall have the right, at any
time and from time to time, to enter the Plant site and remove all or a portion
of the Stored Grain from the Grain Facilities at the expense of CHS; provided
that (i) any such ingress, egress or removal activities shall not materially or
adversely interfere with the operation of the Plant and (ii) CHS shall be
responsible for any and all damage caused to the Plant as a result of any such
ingress, egress or removal activities.

 



39

 

 

5. HOLD HARMLESS

 

Borrower hereby releases CHS from any liability to Borrower for all its actions
or failures to act which comply with the terms of this Consent.

 

6. MISCELLANEOUS

 

(a) Applicable Law; Submission to Jurisdiction.

 

(i) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF CALIFORNIA, UNITED STATES OF AMERICA, WITHOUT REGARD TO THE
CONFLICT OF LAW PROVISIONS THEREOF.

 

(ii) Any legal action or proceeding with respect to this Consent and any action
for enforcement of any judgment in respect thereof may be brought in the courts
of the State of California or of the United States of America for the Central
District of California, and, by execution and delivery of this Consent, each of
CHS, the Borrower and Collateral Agent hereby accepts for itself and in respect
of its property, generally and unconditionally, the non-exclusive jurisdiction
of the aforesaid courts and appellate courts from any appeal thereof.

 

(iii) Each of CHS, the Borrower and Collateral Agent hereby irrevocably waives
any objection which it may now or hereafter have to the laying of venue of any
of the aforesaid actions or proceedings arising out of or in connection with
this Consent brought in the courts referred to above and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

(iv) Nothing herein shall affect the right of Collateral Agent or its designees
to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against CHS in any other jurisdiction.

 

(b) Waiver of Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS CONSENT.

 

(c) Notices. All notices and other communications hereunder shall be in writing,
shall be deemed given upon receipt thereof by the party or parties to whom such
notice is addressed, shall be sent by first class mail, by personal delivery, by
a nationally recognized courier service, electronic transmission or by facsimile
(subject to electronic confirmation), and shall be directed as follows:

 



40

 

 

  If to CHS: CHS Inc.

5500 Cenex Drive

Inver Grove Heights, Minnesota 55077

Attention: Rick Romer

Telephone: (651) 335-3739

Facsimile: (866)621-5561

        If to the Borrower:

Pacific Ethanol Madera LLC

c/o Pacific Ethanol, Inc.

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

Attention: Bryon McGregor

Telephone: (916) 403-2710

Facsimile: (916) 446-3937

Email: bmcgregor@pacificethanol.net

          with a copy to:          

Pacific Ethanol Madera LLC

c/o Pacific Ethanol, Inc.

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

Attention: General Counsel

Telephone: (916) 403-2130

Facsimile: (916) 403-2785

Email: cwright@pacificethanol.net

        If to the Collateral Agent

Wells Fargo Bank, N.A.

150 East 42nd Street, 40th Floor

New York, New York 10017

Attention: Michael Pinzon, CMES- Pacific Ethanol

Telephone: (917) 260-1537

Facsimile: (917) 260-1594

Email: michael.d.pinzon@wellsfargo.com

and hui.chen@wellsfargo.com

 

The above parties may, by notice given hereunder, designate any further or
different addresses to which subsequent notices or other communications shall be
sent.

 

(d) Amendment, Waiver. Neither this Consent nor any of the terms hereof may be
terminated, amended, supplemented, waived or modified except by an instrument in
writing signed by CHS and Collateral Agent.

 

(e) Limitation of Liability. Each of the representations, warranties,
undertakings and agreements herein made on the part of the Collateral Agent is
made and intended not as a personal representation, warranty, undertaking or
agreement by or for the purpose or with the intention of binding the Collateral
Agent personally but is made with the intent of binding only the estate or
matters for which the Collateral Agent is agent, and this Consent and Agreement
is executed and delivered by the Collateral Agent solely in the exercise of the
powers expressly conferred upon it as agent under the collateral agency
agreement creating the agency under which the Collateral Agent is agent; and no
personal liability or responsibility is assumed hereunder by, or shall at any
time be enforceable against, the Collateral Agent in respect of the transactions
contemplated by the agreements set forth herein.

 



41

 

 

(f) No Waiver; Remedies Cumulative. The waiver of any right, breach or default
under this Consent by any party must be made specifically and in writing. No
failure or delay on the part of Collateral Agent in exercising any right, power
or privilege hereunder and no course of dealing between CHS and Collateral Agent
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other exercise, or the
further exercise, of any other right, power or privilege hereunder. No notice to
or demand upon any party will entitle such party to any further, subsequent or
other notice or demand in similar or any other circumstances. The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that Collateral Agent would otherwise have.

 

(g) Counterparts. This Consent may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

(h) Headings Descriptive. The headings of the several sections and subsections
of this Consent are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Consent.

 

(i) Severability. In case any provision in or obligation under this Consent
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

(j) Successors and Assigns. This Consent shall be binding upon the parties
hereto and their permitted successors and assigns and shall inure to the benefit
of the parties, their designees and their respective permitted successors and
assigns; provided, however, that no party or its respective successor or assign
shall assign any of its interest in this Consent except in connection with an
assignment of its interests in the Assigned Agreement and then only to the same
person(s) or entity (its) to which its interest in the Assigned Agreement is so
assigned.

 

(k) Survival. All agreements, statements, representations and warranties made by
CHS herein shall be considered to have been relied upon by Collateral Agent and
the Secured Parties and shall survive the execution and delivery of this
Consent.

 



42

 

 

(l) Further Assurances. The parties hereto hereby agree to execute and deliver
all such instruments and take all such action as may be necessary to effectuate
fully the purposes of this Consent.

 

(m) Termination.

 

(i) Each party's obligations hereunder are absolute and unconditional, and no
party has the right to terminate this Consent or to be released, relieved or
discharged from any obligation or liability hereunder until all Loans and all
other obligations under the Credit Agreement have been indefeasibly satisfied in
full, notice of which will be provided by Collateral Agent when such obligations
have been satisfied (the "Termination Notice"), provided that this Consent shall
terminate and be of no further force or effect in the event that CHS terminates
the Assigned Agreement in accordance with the terms of this Consent, subject to
the right of CHS to remove the Stored Grain from the Grain Facilities.

 

(ii) In the event that the Loans are refinanced or replaced by other credit
facilities, this Consent and Agreement will continue in effect for the benefit
of CHS, Borrower, the Interest Rate Protection Providers and the providers of
such new credit facilities (the "New Lender"); provided, that (A) within five
(5) days following delivery by Collateral Agent to CHS of a Termination Notice,
the New Lender or an agent, trustee or other representative of the New Lender,
will notify CHS that it assumes the rights and prospective obligations of
Collateral Agent under this Consent, and will supply substitute notice address
information for Section 6(c), (B) the amount of the new credit facilities do not
exceed the original amount of commitments by the Lenders to make loans and
extend other credit facilities under the Credit Agreement and (C) thereafter,
(1) the term "Loans" under this Consent will be deemed to refer to the new
credit facilities, (2) the term "Collateral Agent" or "Lenders" will be deemed
to refer to the New Lender or any agent or trustee of the New Lender, (3) the
term "Credit Agreement" will be deemed to refer to the credit agreement,
indenture or other instrument providing for the new credit facilities and (4)
the term "Security Agreement" will be deemed to refer to the security agreement
under which the Assigned Agreement is assigned as collateral to secure
performance of the obligations of Borrower under the new credit facilities.

 

[The remainder of this page is intentionally left blank.]

 

 

 

 

 

 



43

 

 

 

IN WITNESS WHEREOF, CHS, the Borrower and Collateral Agent have caused this
Consent to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

 

 

CHS INC.,

a Minnesota cooperative corporation

 

 

By:_________________________________
Name:
Title:

 

 

 

PACIFIC ETHANOL MADERA LLC,

a Delaware limited liability company

 

 

By:_________________________________
Name:
Title:

 

 

 

WELLS FARGO BANK, N.A.,
as Collateral Agent

 

 

By:_________________________________
Name:
Title:

 

 



44

 

 

SCHEDULE 1.01(a)

 

AMENDED LENDERS, LOAN COMMITMENTS AND OFFICES

 

I.     LOANS

 

LENDER COMMITMENT DOMESTIC OFFICE EURODOLLAR OFFICE Credit Suisse Loan Funding
LLC $9,305,000.00

Credit Suisse Loan Funding LLC

7033 Louis Stephens Drive

PO Box 110047

Research Triangle Park, NC

27709

Attention: Joe Primiano

Telephone: 919-994-4788

Facsimile: 866-469-3871

  CWD OC 522 Master Fund, Ltd. $1,882,000.00

PETER DOWLING

Phone: 212-439-4489

Fax: 646-380-3565

Email:

LOANS@CANDLEWOODGROUP.COM;

PDOWLING@CANDLEWOODGROUP.COM;

CandlewoodOps@citco.com

  Candlewood Special Situations Master Fund, Ltd. $3,813,000.00

PETER DOWLING

Phone: 212-439-4489

Fax: 646-380-3565

Email:

LOANS@CANDLEWOODGROUP.COM;

PDOWLING@CANDLEWOODGROUP.COM;

CandlewoodOps@citco.com

 

 



45

 

 

 

EXHIBIT 2.02

 

FORM OF FUNDING NOTICE

 

[See Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

46

 

 

EXHIBIT 2.02
to Credit Agreement

 

[FORM OF]
FUNDING NOTICE

 

This Funding Notice (this “Funding Notice”), dated as of [________], 20[__], is
delivered to WELLS FARGO BANK, N.A., as administrative agent (the
“Administrative Agent”), pursuant to Section 2.02 of the Credit Agreement, dated
as of [__], 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Pacific Ethanol Holding Co. LLC, a
Delaware limited liability company (“Pacific Holding”), Pacific Ethanol Madera
LLC, a Delaware limited liability company (“Madera”), Pacific Ethanol Columbia,
LLC, a Delaware limited liability company (“Boardman”), Pacific Ethanol Stockton
LLC, a Delaware limited liability company (“Stockton”), and Pacific Ethanol
Magic Valley, LLC, a Delaware limited liability company (“Burley” and, together
with Pacific Holding, Madera, Boardman and Stockton, each a “Borrower” and
collectively the “Borrowers”), as borrowers, Pacific Holding, as Borrowers’
Agent, each of the Lenders from time to time party thereto, Wells Fargo Bank,
N.A., as Administrative Agent and Collateral Agent, and Amarillo National Bank,
as accounts bank. This Funding Notice sets forth certain undertakings of the
Borrowers with respect to the transactions contemplated by the Credit Agreement.
Capitalized terms used herein but not otherwise defined herein shall have the
respective meanings set forth in the Credit Agreement.

 

WHEREAS, the Borrowers wish to propose a Funding of Loans under the Credit
Agreement in accordance with Section 2.02 of the Credit Agreement and on the
terms and conditions set forth therein and herein.

 

WHEREAS, to induce the Lenders to extend credit under the Credit Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Borrowers hereby agree as follows:

 

Section 1.                Funding Request. The Borrowers hereby irrevocably
propose a Funding (the “Proposed Funding”) of Loans in the amounts set forth
below: [Note: each Funding Notice should only include those provisions
applicable to the requested Funding.]

 

(a)                [_____] Dollars ($[_____]) requested to be funded as
[Eurodollar Loans][and [_____] Dollars ($[______]) requested to be funded
as][Base Rate Loans] for application in accordance with the Budget;

 

(b)               [_____] Dollars ($[_____]) requested to be funded as
[Eurodollar Loans][and [_____] Dollars ($[______]) requested to be funded
as][Base Rate Loans] for application in accordance with the Initial Budget.1

 

___________________

1 Only on Closing Date.

 



47

 

 

The Funding Date proposed for the Proposed Funding is [_______], 20[__] (the
“Proposed Funding Date”). The Borrowers hereby certify that this Funding Notice
is being delivered to the Administrative Agent not later than 12:00 Noon New
York City time five (5) Business Days prior to the Proposed Funding Date, and
that the Proposed Funding Date is a Business Day.2

 

The Borrowers hereby request that on the Proposed Funding Date the
Administrative Agent deliver by wire transfer, in immediately available funds,
the proceeds of such Proposed Funding, which are subject to the limits set forth
in Section 2.01(a) and Section 2.01(b) of the Credit Agreement, to the Revenue
Account.3

 

Section 2.                Certifications. The Borrowers certify that as of the
Proposed Funding Date:

 

(i)                 each of the conditions to the Proposed Funding set forth in
Article VI of the Credit Agreement have been satisfied;

 

(ii)               the Borrowers are in compliance with all applicable
conditions set forth in Article VI of the Credit Agreement, on and as of the
Proposed Funding Date, before and after giving effect to such Proposed Funding
and to the application of the proceeds therefrom;

 

(iii)             each of the representations and warranties made by each of the
Borrowers and the Pledgor in the Financing Documents is true and correct in all
material respects (except with respect to representations and warranties that
expressly refer to an earlier date), before and after giving effect to the
Proposed Funding and to the application of the proceeds therefrom;

 

(iv)             no Default or Event of Default has occurred and is continuing
or would occur as a result of the Proposed Funding;

 

(v)               since April 16, 2010, no Material Adverse Effect has occurred
and is continuing;

 

(vi)             after giving effect to the Loans requested hereunder, the
aggregate principal amount of the Funded Loans will not exceed the Aggregate
Commitment;

 

(vii)           each Borrower has all Necessary Project Approvals required under
the Credit Agreement as of the date of this Funding Notice, and the same are (i)
in full force and effect and (ii) final and Non-Appealable, [except as a result
of the Cold Shutdown of _____________];4 and

 

(viii)         all and each of the statements contained in this Funding Notice
are true and correct.

___________________



2 Business Day requirement waived for the Closing Date funding.

3 Or if otherwise agreed to by the Administrative Agent, specify account wire
instructions.

4 List any Plants that are in Cold Shutdown as approved in accordance with the
Credit Agreement.

 



48

 

 

Section 3.                Governing Law. This Funding Notice, and the rights and
obligations of the parties hereunder shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

 

Section 4.                Execution in Counterparts. This Funding Notice may be
executed by the parties hereto in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single document.

 

The undersigned are executing this Funding Notice not in their individual
capacities but in their respective capacities as Authorized Officers of the
Borrowers.

 

[The remainder of this page is intentionally blank. The next page is the
signature page.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



49

 

 

IN WITNESS WHEREOF, the undersigned have caused this Funding Notice to be duly
executed and delivered as of the day and year first written above.

 

PACIFIC ETHANOL HOLDING CO. LLC

 

By:__________________________________

       Name:

       Title:

 

PACIFIC ETHANOL MADERA LLC

 

By:__________________________________

       Name:

       Title:

 

PACIFIC ETHANOL COLUMBIA, LLC

 

By:__________________________________

       Name:

       Title:

 

PACIFIC ETHANOL STOCKTON LLC

 

By:__________________________________

       Name:

       Title:

 

PACIFIC ETHANOL MAGIC VALLEY, LLC

 

By:__________________________________

       Name:

       Title:

 

 

 

 

 



50

 

 

SCHEDULE 2.01 (MADERA ASSIGNMENT AND SECURITY AGREEMENT)

 

PROJECT DOCUMENTS

 

(i)Grain Supply Agreements between Madera and Pacific Ag. Products.

 

(ii)Ethanol Offtake Agreements between Madera and Kinergy.

 

(iii)DG Offtake Agreements between Madera and Pacific Ag. Products.

 

(iv)Grain Supply Agreement between Madera and CHS, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



51

